                   Case 1:20-cr-00114-WMR-CCB Document 553 Filed 07/21/21 Page 1 of 2




                                       1:20-cr-00114-WMR-CCB
                                          USA v. Okang et al
                                      Honorable William M. Ray, II

                         Minute Sheet for proceedings held In Open Court on 07/21/2021.


              TIME COURT COMMENCED: 1:35 P.M.
                                                        COURT REPORTER: Viola Zborowski
              TIME COURT CONCLUDED: 2:40 P.M.
                                                        USPO: Stephanie Schuessler
              TIME IN COURT: 1:05
                                                        DEPUTY CLERK: Jennifer Lee
              OFFICE LOCATION: Atlanta

         DEFENDANT(S):         [4]George Kodjo Edem Adatsi Present at proceedings
         ATTORNEY(S)          Kelly Connors representing USA
         PRESENT:             Jeffrey Manciagli representing George Kodjo Edem Adatsi
                              John Phillips representing USA
         PROCEEDING
                         Sentencing Hearing(Sentencing Hearing-Contested);
         CATEGORY:
         PLEADINGS FILED
                         Consent Preliminary Order of Forfeiture
         IN COURT:
         MINUTE TEXT:    Consent Preliminary Order of Forfeiture tendered and signed. No
                         objections to the PSR by the Government or the Defendant. PSR
                         adopted by the Court to which no objection had been raised. The
                         Court presented guideline calculations and sentencing options and
                         heard argument from counsel regarding a reasonable sentence.
                         Court advised defendant of his right of allocution and Defendant
                         made a statement. 3553 factors given. The Court pronounces
                         sentence - CBOP 70 MONTHS and 3 YEARS of Supervised
                         Release as to Count 1, subject to deportation; $100 special
                         assessment, fine waived, $3,373,797.43 in restitution jointly &
                         severally. Defendant will receive credit for time served in custody


1 of 2
                   Case 1:20-cr-00114-WMR-CCB Document 553 Filed 07/21/21 Page 2 of 2

                         thus far. No objections to the sentence. Defendant requests the
                         Court recommend designation to a facility in the Atlanta, GA area
                         and the Court will include this language in its Judgment. Appeal
                         rights given. Defendant remanded to custody of USMS.
         HEARING STATUS: Hearing Concluded




2 of 2
